UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-7605



JEFFREY DENNARD MCNEAIR,

                                                 Plaintiff - Appellant,

          versus


LIEUTENANT TRUELL;    CALVIN    CANTEY;   WALLACE
STONE; GRELL HEDGE,

                                                Defendants - Appellees,

          and


CALVIN CUNNINGTON,

                                                              Defendant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., District
Judge. (CA-00-327-1)


Submitted:   January 17, 2002                Decided:   January 31, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Jeffrey Dennard McNeair, Appellant Pro Se. Jason Michael Cogdill,
WOMBLE, CARLYLE, SANDRIDGE & RICE, Winston-Salem, North Carolina;
John Hamilton Watters, Special Deputy Attorney General, Raleigh,
North Carolina; Joe Earl Biesecker, WILSON, BIESECKER, TRIPP &
SINK, Lexington, North Carolina; Margaret Shea Burnham, ADAMS,
KLEEMEIER, HAGAN, HANNAH & FOUTS, Greensboro, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Jeffrey Dennard McNeair appeals the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) com-

plaint.   We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.     See McNeair v. Truell, No. CA-00-327-1 (M.D.N.C.

Aug. 27, 2001).   We grant McNeair’s motion for voluntary dismissal

of Appellee Calvin Cunnington.         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                             AFFIRMED



                                   2